DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art, in view of U.S. Patent Application Publication 20140330999 to Glickman.
As to claim 1, AAPA discloses a touch sensing integrated circuit system comprising: a first nonvolatile memory and a second nonvolatile memory configured to store a boot loader [memories storing boot loader for a master and slave respectively: paragraph 0006]; a first integrated circuit 
AAPA teaches the limitations of the claim but does not teach that boot loader is a common boot loader, and the master and slave integrated circuits configure the common boot loader to operate as a master and slave, respectively.  
Glickman teaches that a plurality of integrated circuits may comprise bootloaders [Sibling boards comprise bios 316 & 416, and may be a master and slave: paragraph 0006].  Thus, Glickman teaches a master and slave circuits with boot loaders similar to that of AAPA.  Glickman further teaches the integrated circuits may comprise identical bootloaders [Sibling boards comprise bios 316 & 416, and are identical: paragraph 0011], and master and slave integrated circuits configure the common boot loader to operate as a master and slave [one of the Sibling boards is configured as a master, the other as a slave: paragraphs 0040 & 0042].   
 Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ the common boot loader means as taught by Glickman.  One of ordinary skill in the art would have been motivated to do so that each integrated circuit can be booted.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of a master and slave circuits with boot loaders.  Moreover, the common boot loader means taught by Glickman would improve the simplicity of AAPA because it does not require different boot loaders for each integrated circuit.

As to claim 2, Glickman discloses the first integrated circuit and the second integrated circuit are configured to configure the common boot loader according to received selection signals [presence of HBA configures the first integrated circuit to be master, i.e. configured as master bios: paragraph 0006]. 

As to claim 3, AAPA discloses the first integrated circuit and the second integrated circuit are microcontroller units (MCUs) [microprocessor circuits: paragraph 0006]. 

As to claim 4, AAPA discloses the first integrated circuit is configured to receive data on touch sensing from the second integrated circuit and to transmit data on touch coordinates to a host using the data on the touch sensing [integrated circuits are touch sensors/touch panels: paragraph 0005-0006]. 

As to claim 5, AAPA discloses the first integrated circuit and the second integrated circuit are configured to generate data on the touch sensing for different areas in a touch panel [touch panel: paragraph 0005]. 

As to claim 6, Glickman discloses the common boot loader comprises identification data in a binary form indicating characteristics [it is well known in the art that bios 316 & 416 would comprise identification data such as version numbers, etc.].   

As to claim 7, Glickman discloses the common boot loader configured as a master and the common boot loader configured as a slave comprise a same identification data [Sibling boards comprise identical bios 316 & 416: paragraph 0011]. 

As to claim 8, AAPA discloses the first integrated circuit and the second integrated circuit are configured to download the firmware from the host [firmware is written to memory: paragraph 0006, each circuit may perform individual functions that were written and stored in the memory based on its classified function, paragraph 007].  

As to claim 9, AAPA discloses a method for writing firmware to an integrated circuit system comprising a first nonvolatile memory, a first integrated circuit accessible to the first nonvolatile memory, a second nonvolatile memory, and a second integrated circuit accessible to the second nonvolatile memory, the method comprising: storing a boot loader capable of performing a plurality of functions in the first nonvolatile memory and the second nonvolatile memory, respectively [paragraph 0006] storing firmware conforming to the one function in the first nonvolatile memory [master firmware: paragraph 0006]; and storing firmware conforming to a remaining one function in the second nonvolatile memory [slave firmware: paragraph 0006].  Glickman further teaches; causing the first integrated circuit to configure the boot loader stored in the first nonvolatile memory to perform one function among the plurality of functions [configure as master: paragraph 0040 & 0042]; causing the second integrated circuit to configure the boot loader stored in the second nonvolatile memory to perform another function among the plurality of functions [configure as slave: paragraph 0040 & 0042].  It would have been obvious to one of ordinary skill in the art to combine the cited references for the same reasons as for Claim 1 as discussed above.

As to claim 10, Glickman discloses causing the first integrated circuit to configure the boot loader comprises receiving a first selection signal for determining the one function, among the plurality of functions of the boot loader, and configuring the boot loader according to the first selection signal, 

As to claim 11, Glickman discloses causing the second integrated circuit to configure the boot loader comprises receiving a second selection signal for determining the another function, among the plurality of functions of the boot loader, and configuring the boot loader according to the second selection signal, wherein the another function comprises a function as a slave microcontroller unit [absence of HBA configures the second integrated circuit to be slave, i.e. configured as slave bios: paragraph 0006]. 

As to claim 12, Glickman discloses the boot loader comprises a common boot loader that is applicable to both the first integrated circuit and the second integrated circuit, and, storing the boot loader comprises storing the common boot loader in both the first nonvolatile memory and in the second nonvolatile memory at once [Sibling boards comprise identical bios 316 & 416: paragraph 0011]. 

As to claim 13, AAPA discloses storing the firmware of the one function comprises storing the firmware of the one function after the first integrated circuit has configured the boot loader stored in the first nonvolatile memory as the one function, and, storing the firmware of the another function comprises storing the firmware of the another function after the second integrated circuit has configured the boot loader stored in the second nonvolatile memory as the another function [firmware is stored to master and slave respectively as appropriate, i.e. after first and second integrated circuits have been identified and configured as master and slave: paragraph 0006]. 

As to claim 14, AAPA discloses a touch sensing system for sensing a touch or a proximity of an external object, the touch sensing system comprising: a touch sensing device comprising a touch driving circuit configured to generate touch data on whether or not the touch or the proximity is present and a touch control circuit configured to receive the touch data and to determine the touch or the proximity from the touch data [integrated circuits are touch sensors/touch panels: paragraph 0005-0006]; and a nonvolatile memory configured to store a boot loader that performs a plurality of functions for determining the touch or the proximity and firmware that corresponds to any one function, among the plurality of functions [slave and master boot loader and firmware: paragraph 0006], wherein the touch control circuit comprises a first touch control circuit configured to receive the touch data from the touch driving circuit and a second touch control circuit configured to control the first touch control circuit [integrated circuits are touch sensors/touch panels: paragraph 0005].  Glickman further teaches the first integrated circuit and the second integrated circuit are configured to configure a common boot loader stored in the nonvolatile memory as the any one function and operate based on the configured common boot loader and the firmware [configure identical bios of integrated circuits as master and slave: paragraph 0011 & 0040 & 0042].  It would have been obvious to one of ordinary skill in the art to combine the cited references for the same reasons as for Claim 1 as discussed above.

As to claim 15, AAPA discloses the second touch control circuit is configured to calculate touch coordinates [touch panel: paragraph 0005-0006].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CHANG whose telephone number is (571)272-3671. The examiner can normally be reached M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC CHANG/Examiner, Art Unit 2186                                                                                                                                                                                                        
/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186